United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2456
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
     v.                                  * District Court for the Eastern
                                         * District of Missouri.
Willie Brian Bates, III,                 *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 18, 2011
                                 Filed: June 8, 2011
                                   ___________

Before RILEY, Chief Judge, LOKEN and COLLOTON, Circuit Judges.
                               ___________

PER CURIAM.

      Willie Brian Bates, III, pled guilty, pursuant to a written plea agreement, to one
count of conspiracy to distribute and possess with the intent to distribute cocaine and
cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 846. The parties agreed Bates
was accountable for more than five kilograms, but less than fifteen kilograms, of
cocaine. On June 17, 2010, the district court1 calculated an advisory United States
Sentencing Guidelines (U.S.S.G.) range of 262 to 327 months imprisonment and 5


      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
years supervised release (level 34, category VI). As part of this calculation, the district
court determined Bates was a “career offender” under U.S.S.G. § 4B1.1(a) because he
had two prior felony convictions that qualified as “crimes of violence” under U.S.S.G.
§ 4B1.2(a). One of the two prior convictions was for “knowingly burning or
exploding” the property of another in violation of Mo. Rev. Stat. § 569.055. The
district court sentenced Bates to 262 months imprisonment and 5 years supervised
release. Bates appeals his sentence, arguing his Missouri § 569.055 conviction does
not qualify as a crime of violence.

      The district court correctly concluded that, under this court’s precedent, Bates’s
Missouri § 569.055 conviction is a crime of violence for purposes of § 4B1.2(a). See
United States v. Whaley, 552 F.3d 904, 907 (8th Cir. 2009) (“[A] conviction for
knowingly burning or exploding in Missouri constitutes a violent felony for purposes
of the sentence enhancement under [the Armed Career Criminal Act (ACCA), 18
U.S.C. § 924(e),]” because “[t]he elements of the Missouri offense of knowingly
burning or exploding . . . substantially correspond to those of generic arson.”); United
States v. Furqueron, 605 F.3d 612, 613 (8th Cir. 2010) (“We recognize the term
‘violent felony’ under the ACCA as synonymous with the term ‘crime of violence’
under [U.S.S.G.] § 4B1.2.”); see also United States v. Lennex, No. 07-3664, 320 F.
App’x. 481, 482, 2009 WL 961521, at *1 (8th Cir. Apr. 10, 2009) (unpublished per
curiam) (holding Mo. Rev. Stat. § 569.055 qualifies as a crime of violence for purposes
of U.S.S.G. § 4B1.2(a)). We therefore affirm the judgment of the district court.
                        ______________________________




                                           -2-